   Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
PHILADELPHIA INDEMNITY INSURANCE
COMPANY A/S/0
        A/S/O BALDWIN REAL ESTATE
CORP.,

                                     Plaintiff,                1:19-CV-1456
                       - against -                              (DNH/DJS)

KATHLEEN BURKE BARKER,

                                     Defendant.




                  DEFENDANT KATHLEEN BURKE BARKER’S
                                             BARKER'S
               MEMORANDUM OF LAW IN REPLY TO PLAINTIFF’S
                                               PLAINTIFF'S
                       OPPOSITION TO DEFENDANT'S
                                     DEFENDANT’S
                  MOTION TO PRECLUDE AND FOR SUMMARY
                JUDGMENT AND IN OPPOSITION TO PLAINTIFF'S
                                              PLAINTIFF’S
                       CROSS-MOTION TO PRECLUDE




                                     CABANISS CASEY LLP
                                     Attorneys for Defendant
                                     Kathleen Burke Barker
                                     Office and Post Office Address
                                     4 Tower Place, Suite 100
                                     Albany, New York 12203
                                     Telephone (518) 621-4405
                                     Facsimile (518) 407-5644

Brian D. Casey, Esq.
      Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 2 of 20




                                                TABLE OF CONTENTS


INTRODUCTION ...............................................................................................................1
                                                                                                                            1

POINT I             DEFENDANT DOES NOT ARGUE PLAINTIFF MUST PROVE
                    FAIR MARKET VALUE ............................................................................1
                                                                                                                  1

POINT II            PLAINTIFF IS REQUIRED TO PRODUCE EXPERT
                    TESTIMONY ON DAMAGES...................................................................7
                                                                                                           7

POINT III           PLAINTIFF’S
                    PLAINTIFF'S INDEPENDENT ADJUSTER SHOULD NOT BE
                    PERMITTED TO PROVIDE EXPERT TESTIMONY ..........................12
                                                                                    12

POINT IV            DEFENDANT DOES NOT CHALLENGE ONLY A PORTION OF
                    PLAINTIFF’S
                    PLAINTIFF'S DAMAGES .........................................................................14
                                                                                                                 14

POINT V             THE CROSS MOTION SHOULD BE DENIED BECAUSE THE
                    CHALLENGED EXPERT REPORT IS A SUPPLEMENTAL, NOT
                    REBUTTAL, REPORT ...............................................................................15
                                                                                                                    15

RELIEF REQUESTED .......................................................................................................17
                                                                                                                        17




                                                                  ii
     Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 3 of 20




                                        INTRODUCTION

       Points I through IV
                        W below are in reply to plaintiff's
                                                plaintiff’s opposition to defendant's
                                                                          defendant’s motion to

preclude and for summary judgment. Point V below is in opposition to plaintiff's
                                                                     plaintiff’s cross motion.

                                             POINT I
                   DEFENDANT DOES NOT ARGUE PLAINTIFF MUST
                          PROVE FAIR MARKET VALUE

       Plaintiff inexplicably represents to the Court that defendant has argued plaintiff must prove

fair market value: "The
                   “The Motion -- which does not attack Plaintiff's
                                                        Plaintiff’s liability case but rather focuses

        Plaintiff’s damages -- depends almost entirely on two presumptions: (1) that Plaintiff must
only on Plaintiff's

establish the fair market value of the subject property and (2) that Plaintiff is required to produce

expert testimony to establish its damages."
                                  damages.” (See plaintiff's
                                                 plaintiff’s memorandum of law at p. 1; emphasis

added.) Defendant made no such argument.

       Rather, defendant clearly argued that New York law permits recovery of either fair market

value or the cost to restore, that plaintiff must prove one of those measures and, if both measures

are in evidence, then plaintiff is entitled to the lesser amount: "In
                                                                  “In New York, damages to real

property are measured by either the reasonable cost of restoring the property to its pre-loss

condition (repair or replacement cost) or the diminution in market value of the property, whichever

is less.”     “A plaintiff must introduce evidence of at least one measure of property damages
   less." *** "A

(repair or replacement cost vs. diminution in market value), but the availability of an alternative

remedy allows a defendant to prove that a lesser amount, than that claimed by plaintiff, will

sufficiently compensate plaintiff for the loss.”
                                          loss." (See defendant's
                                                      defendant’s 12/29/20 memorandum of law at

pp. 8-9; emphasis added). Plaintiff's
                          Plaintiff’s representation that defendant argued plaintiff "must
                                                                                     “must establish

fair market value"
            value” is, thus, unfounded, without a good faith basis, and contrary to defendant's
                                                                                    defendant’s

articulated position.


                                                 1
                                                 1
     Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 4 of 20




       Perhaps more importantly, however, defendant also argues a related point that plaintiff has

ignored altogether -- that the damages which plaintiff seeks to prove are what plaintiff paid to its

insured, which is not an acceptable measure of damages under New York law. (See, e.g.,

defendant’s 12/29/20 memorandum of law at p. 7: "Indeed,
defendant's                                     “Indeed, defendant has only been apprised of

what plaintiff paid its insured in a negotiated settlement of the underlying insurance claim.")
                                                                                       claim.”) The

problem here for plaintiff is that what it paid its insured, under the terms of the insurance policy

and/or pursuant to a negotiated settlement, is different from what may be recovered in a subsequent

                                                                            “code upgrades"
tort action. For example, this particular policy may well have provided for "code upgrades”

coverage, meaning that plaintiff's
                       plaintiff’s insured was entitled to recover not only for the cost to restore

the building as it stood immediately prior to the fire, but to recover for "code
                                                                           “code upgrades,"
                                                                                 upgrades,” as well.

Put another way, the insurance policy may have provided a broader and more extensive recovery

   plaintiff’s insured than is available to plaintiff in this action under New York tort law.
to plaintiff's

       Although somewhat difficult to believe that the plaintiff insurance carrier truly fails to

understand this point, perhaps that is the case and, if so, it may be helpful to explore what would

                                                      plaintiff’s insured was simply left with a
have happened if there was no policy of insurance and plaintiffs

tort claim against defendant. Under that scenario, instead of a contractual right of recovery under

an insurance policy -- and as defined by that policy -- the non-insured apartment building owner

would be left only with whatever recourse New York State tort law affords, meaning recovery of

either the diminution in fair market value of the property or the cost to restore the property. See

New York Cent. Mut. Ins. Co v. TopBuild Home Servs., 2019 U.S. Dist. LEXIS 69634, 13, 2019

                                                        carrier’s position, that it should be
WL 1791844 (EDNY 2019) (rejecting subrogating insurance carrier's

permitted to recover what it paid to its insured, as unsupported in law: "As
                                                                         “As Plaintiff is stepping

into Mr. Mazzola's shoes, it too can only recover the diminution in value. The fact that Mr. Mazzola



                                                  2
                                                  2
     Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 5 of 20




has received over $1,000,000 from Plaintiff pursuant to a privately negotiated insurance contract

does not change the analysis.")
                    analysis.”) There is no right under New York tort law to recover the cost to

restore and then additional amounts for code upgrades or other improvements. Recovery is limited

to the cost to restore, and nothing more. Put another way, if plaintiff had a Chevy before the fire,

then plaintiff is entitled to a Chevy after the fire, but not a Cadillac.

        Plaintiff in this matter is seeking a Cadillac when it had a Chevy. The pre-fire apartment

building lacked the upgrades that plaintiff paid for -- including upgraded insulation, upgraded

windows, upgraded faucets, upgraded hot water heaters, and upgraded kitchen vents. (Plf
                                                                                   (Plf’ss Ex. B

at p. 116.) Some of the items slated for upgrade had not even been damaged by the fire: "The
                                                                                        “The

insured’s contractor shows a large number of code issues for items not affected by the fire loss
insured's

including replacement of all the windows, hot water heaters and faucets to mention a few …”
                                                                                         ..."

(Plf’s Ex. A at PL000376).
(elf's

        Perhaps plaintiff was contractually obligated, under the terms of its policy, to pay for such

upgrades, or perhaps plaintiff and its insured negotiated payment for such upgrades. But plaintiff

in this tort action merely stands in the shoes of its insured, meaning plaintiff may recover in tort

nothing more than its insured could recover in the absence of insurance. See Fed. Ins. Co. v. Arthur

Andersen & Co., 75 N.Y.2d 366, 372 (1990) (rights of subrogating insurer against a third party are

derivative and limited to only those rights the insured would have had against the third party for

the alleged wrongdoing; thus, the insurer may only recover if the insured could have recovered,

        insurer’s subrogation claim is subject to whatever defenses the third party might have
and the insurer's

asserted against the insured).

        The point here is that plaintiff, by disclosing 10 reports, spanning more than 500 pages,

from its independent adjuster, Sedgwick, purporting to show what plaintiff paid to its insured under



                                                    3
                                                    3
     Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 6 of 20




the terms of the insurance policy, does not establish or show what plaintiff is entitled to recover in

this tort action. The payment by plaintiff for "code
                                               “code upgrades,"
                                                     upgrades,” standing alone, makes the two

things quite different and not interchangeable.

       But in this matter, the Sedgwick materials and the deposition testimony of the Sedgwick

representative, Christopher Vaughn, show that what plaintiff paid to its insured is not a reflection

                                               “code upgrades"
of the cost to restore the property, even when "code upgrades” are set aside. This is true because,

as alluded above, the payment by plaintiff to its insured was the product of a negotiated settlement

between the two.

       Remarkably, in footnote 2 of its memorandum of law, plaintiff writes: "Although
                                                                             “Although

                        Plaintiff’s damages figure as ‘a
Defendant characterizes Plaintiffs                    'a negotiated, agreed upon settlement of the

fire loss claim'
          claim’ (see SMF par. 10) -- with the implication that the figure is somehow unsupported

and therefore should be disregarded -- there is no support for this characterization in the record."
                                                                                            record.”

To the contrary, the record is replete with support for the characterization that plaintiff's
                                                                                  plaintiff’s damages

                   “a negotiated, agreed upon settlement of the fire loss claim.”
are the product of "a                                                     claim." And all of that

support comes straight from Christopher Vaughn, the Sedgwick representative who was retained

by plaintiff and reported developments in the claim process to plaintiff.

        The first indication that this was a negotiated, agreed upon settlement is found in Mr.

Vaughn’s first report, dated April 26, 2019, where he wrote: "Once
Vaughn's                                                     “Once the estimate has been provided

by JS Held, we will review the work product and provide it to you for review and approval before

                                                                agreed.” (Plf
sending it to the Public Adjuster in the efforts of securing an agreed." (Plf’ss Ex. A at PL000003.)

So, from day one, Mr. Vaughn's
                      Vaughn’s intention was to secure an agreement to a number acceptable to

both the plaintiff insurance carrier and its insured.




                                                   4
                                                   4
     Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 7 of 20




       In Mr. Vaughn's
              Vaughn’s second report of May 30, 2019, he wrote the following concerning the

                “The estimate from JS Held was provided to the PA [public adjuster] in the attempt
building claim: "The

to secure an agreed repair figure. As of this date we have not received anything further from the

PA including an agreed."
                agreed.” Concerning the loss of rent claim, he wrote: "According
                                                                      “According to the consultant

the time period of restoration is five months. The loss occurred on April 06, 2019. We still do not

have an agreed figure and as of today it has been fifty-four days."
                                                             days.” (elf's
                                                                    (Plf’s Ex. A at PL000136.)

       In Mr. Vaughn's
              Vaughn’s third report of July 22, 2019, he made unmistakably clear what was going

    “We believe there will likely be increases in the final estimate from a negotiated settlement
on: "We

consideration once all costs have been submitted."
                                       submitted.” (Plfs
                                                   (Plf’s Ex. A at PL000181; emphasis added.)

       In Mr. Vaughn's
              Vaughn’s fifth report of September 17, 2019, he wrote: "As
                                                                     “As you will note below,

according to the PA the insured will not work with them to settle the claim. They are telling the

PA to use their figures to settle the claim without support."
                                                    support.” (Plfs
                                                              (Plf’s Ex. A at PL000379.) Mr.

Vaughn elaborated:     “We received a call from the PA asking for consideration of RCV
                       "We

[replacement cost value] figure of $680,000.00 to settle the claim. He said the insured will not

cooperate with them and they, the PA are looking to settle the claim and move on and away from

     insured.” (elf's
this insured." (Plf’s Ex. A at PL000381.)

       In Mr. Vaughn's
              Vaughn’s deposition, he repeatedly confirmed this was a negotiated, agreed upon

settlement. By way of examples, he testified: "I
                                              “I did not write the estimate. The estimate was

prepared by J.S Held, Rick Mouris, and then negotiated with Steve Bisgrove at NFA [the public

adjuster], and Sal -- I think it’s
                              it's Abooza [sic]. I forget his name."
                                                              name.” (Plfs
                                                                     (Plf’s Ex. B at p. 13.) "He
                                                                                             “He

[referring to Rick Mouris] was -- if he was working with anybody, he was working to negotiate

                                       .” (Plfs
the figures with [public adjuster] NFA ." (Plf’s Ex. B at p. 47.) "[I]t's
                                                                  “[I]t’s honestly, I think the first

claim I’ve
      I've ever had that the PA wouldn't
                                wouldn’t tell us who the contractor was. At the end of the day,



                                                 5
                                                 5
     Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 8 of 20




they did, and we found that they were, you know, a part of the ownership of the building, you

                                                 didn’t matter any longer because there was an
know? But that -- to the insurance company, that didn't

                                  contractor.” (Plf's
agreed figure between NFA and the contractor." (Plf’s Ex. B at p. 62.) "Rick
                                                                       “Rick Mouris of JS Held

would have gotten as much detail as he could pertaining to the building, come to an agreed figure

with NFA, Sal Bouza, if I remember. And that's
                                        that’s how the claim would have been worked on and

concluded.” (elf's
concluded." (Plf’s Ex. C at pp. 17-18; second day of deposition testimony.) "But
                                                                            “But the long and the

short is that JS Held prepares an estimate, gets an agreed with NFA. NFA agrees to it. If
                                                                                       If DiMarco

did the workfor
            for a dollar, it wouldn't
                             wouldn’t make any difference to the extent of
                                                                        of damage."
                                                                           damage.” (elf's
                                                                                    (Plf’s Ex. C

at p. 18; emphasis added.) "I
                           “I mean this claim had gone on for so long, you lost track of what we

received.” (Plf
received." (Plf’ss Ex. C at p. 25.)

       To call this anything other than a negotiated, agreed upon settlement, as plaintiff does in

its memorandum of law, is to disregard the truth of the record. The bottom line is that Plaintiff,

had it served competent expert disclosure regarding damages, would be free to prove the cost to

restore the property to its pre-fire condition, but the Sedgwick reports by Mr. Vaughn do not

account for that cost and, instead, reflect only a long process of negotiating an agreed upon

settlement figure between plaintiff and its insured. Plaintiff here rolled the dice and served no

expert disclosure regarding damages, which plaintiff has conceded. (See plaintiff's
                                                                        plaintiff’s response to

statement of material facts at par. 25-27 and 29-31.) The Sedgwick reports, establishing nothing

more than what plaintiff paid following long settlement negotiations, cannot save plaintiff's
                                                                                  plaintiff’s claim.




                                                 6
                                                 6
     Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 9 of 20




                                             POINT II
                    PLAINTIFF IS REQUIRED TO PRODUCE EXPERT
                             TESTIMONY ON DAMAGES

       Plaintiff’s argument that it is not required to produce expert testimony regarding damages
       Plaintiff's

cannot be squared with the record facts or applicable law. The average juror may well understand

that the fire caused damage in a general sense. However, when the issue for resolution is the post-

fire cost to restore a 4 unit apartment building, located in Lowville, New York and originally

constructed in 1983, then the average juror will need testimonial assistance from an expert. The

applicable jury instruction concerning damages is:

               “If plaintiffs
               "If  plaintiff's (automobile, property) was damaged by the
               defendant's negligence, you will award to the plaintiff as damages
               the difference between its market value immediately before and
               immediately after it was damaged, or the reasonable cost of
                                                                         of repairs
               necessary to restore it to its former
                                               former condition, whichever is less.
               Thus, if the reasonable cost of repairs exceeds the reduction in
               market value, you will award the amount by which the market value
               was reduced. If the reasonable cost of repairs is less than the
               reduction in market value, you will award to the plaintiff the
               reasonable cost of of repairs required to restore the (automobile,
               property) to its condition immediately before it was damaged."
               property)                                            damaged.”

N.Y. Pattern Jury Instr.--Civil 2:311 (Damages -- Property with Market Value) (emphasis added).

       Parsing that out may be helpful. The jury will be charged with determining not what

plaintiff paid, and not simply the raw cost of repairs, but the reasonable cost of
                                                                                of repairs. And even

then there is the further qualification that the jury may award only those reasonable costs necessary

to restore the property
               property to its pre-fire
                               pre-fire condition. Perhaps a layperson could testify to what was

actually spent restoring the four unit apartment building following the fire, which is simply a matter

of tallying up receipts, but expertise is necessary to establish that the costs were reasonable and

that the costs were necessary to put the property back to its pre-fire condition.




                                                  77
    Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 10 of 20




       Expert testimony is unnecessary where jurors are as capable of comprehending the primary

facts and drawing correct conclusions from them as are witnesses possessed of special training.

Wills
Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004). The corollary is that expert

testimony will be needed when the jurors are faced with issues of greater complexity.

       Instructive in that regard is De Long v. Erie Cty., 60 N.Y.2d 296 (1983). In De Long, the

Court of Appeals addressed the appropriateness of expert testimony to establish the value of

services provided in the home. The Court drew a distinction between the likelihood that jurors

would be generally aware of the types of services a homemaker might provide, and whether the

jurors would have an understanding of the monetary value of those services:

               “Undoubtedly most jurors have at least a general awareness of the
               "Undoubtedly
               various services performed by a housewife. It is doubtful, however,
               that they are equally knowledgeable with respect to the monetary
               equivalent of those services. Although it was once thought that this
               was not a subject which would lend itself to scientific inquiry and
               analysis, that can no longer be said today. It is now apparent, as a
               majority of courts have held, that qualified experts are available and
               may aid the jury in evaluating the housewife's services not only
               because jurors may not know the value of those services, but also to
               dispel the notion that what is provided without financial reward may
               be considered of little or no financial value in the marketplace. We
               conclude that it was not an abuse of discretion to allow the expert
               testimony in this case.”
                                 case."

       307–08 (internal citations omitted).
Id. at 307-08

       The case at bar is similar. While the average juror will certainly understand that a fire may

cause damage in a general sense, the average juror, unaided by expert testimony, will not

understand what costs are necessary to restore the property to its condition immediately prior to

the fire and whether the claimed costs are reasonable or not. For example, the average juror would

not have a fair understanding of what would be involved with debris removal (meaning how many

laborers, their hourly rates, and equipment costs), what part or parts of the building might be

salvaged or used in the restoration process, whether areas impacted only by water or smoke, as
                                                 8
                                                 8
    Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 11 of 20




opposed to fire impingement, might require cleaning only and not full blown reconstruction, the

number of laborers and their corresponding wages required for the restoration work, whether

design professionals such as engineers or architects are necessary or not, and the reasonable costs

of the equipment, tools, and materials necessary for the restoration work. The average juror is

highly unlikely to have any first-hand experience with the restoration of a fire damaged apartment

building, let alone the level of sophistication necessary to understand that process without the

                             Plaintiff’s argument to the contrary ignores that reality and is simply
benefit of expert testimony. Plaintiff's

one of convenience because plaintiff failed to serve expert testimony on the issue of damages.

       Further, Christopher Vaughn's
                            Vaughn’s reports and deposition testimony show that post fire loss

construction work is complicated and necessitates expert proof. To start, it is observed that Mr.

Vaughn’s reports and the attachments to those reports run 512 pages. While not dispositive of the
Vaughn's

issue, if the matter was sufficiently simple then arguably nothing close to 512 pages would have

been required for Mr. Vaughn to effectively report the matter to the plaintiff insurance carrier,

which deals with property damage claims as a matter of daily business.

       Setting that aside for the moment, the Vaughn reports make clear that Sedgwick retained

JS Held as a consultant. Again, if the matter was a simple one, then there should be no need for

Sedgwick and Mr. Vaughn to retain a consultant such as JS Held. But even JS Held's
                                                                            Held’s point person

for the job, Rick Mouris, required a consultant: "[W]e
                                                 “[W]e were told by Mr. Mouris of JS Held that

NFA is working on an addition to their estimate to include code issues. JS Held suggest[s] we

utilize their engineering division regarding the code potential issues."
                                                                issues.” (Plf's
                                                                         (Plf’s Ex. A at PL000181).

This actually came to pass: "Mr.
                            “Mr. Mouris of JS Held has requested assistance from an engineer

familiar with New York State codes including the energy code. This engineer has assisted Mr.

Mouris with interpretation and determining what is and is not needed or required. They are ready



                                                 9
                                                 9
    Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 12 of 20




to assist further is [sic] needed."
                           needed.” (elf's
                                    (Plf’s Ex. A at PL000380; see also PL000386). Clearly the issue

of damages is not simple and required experts in the field. And if experts were needed in the field,

they are no less needed in the courtroom.

       The complexity of the matter of damages is also seen in Mr. Vaughn's
                                                                   Vaughn’s deposition

                                              “We live in New York State. There are continuous
testimony. For example, Mr. Vaughn testified: "We

                       they’re always changing.”
code requirements, and they're                   (Plf’ss Ex. B at 28.)
                                      changing." (Plf

       Mr. Vaughn showed a lack of familiarity with Xactimate (the estimating software used by

JS Held):

       Q:      All right. Would the Xactimate include code upgrades for new construction?

       A:      I know that it's
                           it’s state specific, so it might --

       Q:      Okay.

       A.                        can’t answer that question. (Plf's
               -- but I honestly can't                       (Plf’s Ex. B at 72.)

       Mr. Vaughn also showed a lack of familiarity with the estimates of Rick Mouris of JS Held:

“I couldn't
"I couldn’t -- I can't
                 can’t sit here and tell you about what was changed in Rick Mouris's
                                                                            Mouris’s estimate."
                                                                                     estimate.”

(Plf’s Ex. B at 106.) And he was also unfamiliar with Mr. Mouris's
(Plf's                                                    Mouris’s dealings with the insured’s
                                                                                     insured's

design professional, an architect:

       Q:
       Q:      All right. And was it your understanding that Mr. Mouris had requested more detail

from the architect?

       A:      Yeah. He was much more involved in that aspect than I was.

       ***
       ***

       Q:
       Q:      I understand that. I'm
                                  I’m just asking you if there had actually been a list prepared of

what those upgrades were and the cost of each of them.

       A:      I’m                         (Plf’s Ex. C at 11-12; second day of testimony.)
               I'm not familiar with that. (Plf's



                                                  10
                                                  10
    Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 13 of 20




           Vaughn’s reports and testimony show that the damages aspect of the claim was
       Mr. Vaughn's

complex, arguably exceedingly complex, requiring input from multiple consultants, including

those who presumably had expertise in commercial construction, codes, engineering, and

architecture. Nevertheless, plaintiff maintains the jury in this matter should have no such

assistance.

       The cases cited by plaintiff on this point are inapposite. Plaintiffs
                                                                  Plaintiff’s cases deal with

testimony by a plaintiff property owner to establish the market value of its own property. See

Tulin v. Bostic, 152 A.D.2d 887, 887-88 (3d Dept. 1989) (owner may testify to market value of

automobile); Park West
                  West Mgmt. Corp. v. Mitchell, 47 N.Y.2d 316, 329-330 (1979) (tenant in

statutory breach of warranty of habitability action permitted to testify to diminution in value of

leasehold due to uncollected garbage piling up at premises; Court observed the New York State

Legislature specifically authorized lay witness testimony on the issue in RPL 235-b[3]); United

States v. 25.202 Acres of
                       of Land, 860 F. Supp. 2d 165, 182-83 (NDNY 2010) (owner may testify to

market value of real estate). So, while there may be circumstances where a property owner could

competently provide testimony concerning the market value of his or her property, plaintiff here

proposes nothing of the sort and, instead, is determined to plow ahead with proof of "what
                                                                                     “what it paid"
                                                                                              paid”

its insured following a negotiated settlement process. Because plaintiff does not propose to call

the owner of the apartment building to testify to the diminution in market value the building

sustained due to the fire, the cases cited by plaintiff have no bearing on the outcome of defendant's
                                                                                          defendant’s

motion for summary judgment and should be disregarded.




                                                 11
                                                 11
    Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 14 of 20




                                             POINT III
              PLAINTIFF’S INDEPENDENT ADJUSTER SHOULD NOT BE
              PLAINTIFF'S
                  PERMITTED TO PROVIDE EXPERT TESTIMONY

       As an initial matter, plaintiff has not formally noticed a cross motion for leave to designate

a damages expert at this late date. Instead, plaintiff suggests in its memorandum of law in

              defendant’s motion for summary judgment that, if the Court determines the issue of
opposition to defendant's

damages requires expert proof, then plaintiff "should
                                              “should be permitted to designate its independent

adjuster, Christopher Vaughn, as an expert on the issue of damages given his many years as large

loss property adjuster."
              adjuster.” (Plf
                         (Plf’ss memorandum of law at p. 8.) Plaintiff's
                                                             Plaintiff’s failure to pursue a properly

noticed cross motion for leave to serve expert disclosure with respect to Mr. Vaughn (or anyone

else) on the issue of damages should be deemed fatal and the informal application denied.

       However, should the Court decide to consider the merits of that application by plaintiff,

the Court should still deny it. To begin with, disclosure by plaintiff of experts was due in August

2020, and we are now well beyond that deadline. Plaintiff has offered no excuse for the failure to

designate a damages expert, with the possible exception of plaintiff's
                                                           plaintiff’s mistaken belief that an expert

on the issue is not required. Although defendant deposed Mr. Vaughn, that was a fact witness

deposition, not a deposition of Mr. Vaughn as a designated expert witness. If plaintiff is permitted

to designate Mr. Vaughn as a damages expert, then defendant will need time to review whatever

                                          Vaughn’s behalf, likely consult with a damages expert
expert disclosure plaintiff serves on Mr. Vaughn's

regarding that disclosure, likely serve responding expert disclosure, and notice and take Mr.

Vaughn’s deposition as an expert. None of that is warranted at this late stage of the litigation.
Vaughn's

       Further, as a practical matter, the record shows that Mr. Vaughn is not an appropriate

candidate for disclosure by plaintiff as a damages expert. This is true for several reasons.




                                                 12
                                                 12
    Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 15 of 20




       First, as referenced above, Mr. Vaughn lacks first-hand knowledge of the critical damages

issues addressed in his ten reports to plaintiff. Plaintiff retained Sedgwick, Mr. Vaughn's
                                                                                   Vaughn’s

employer. Sedgwick then retained a building consultant, JS Held, which employed Rick Mouris.

It was Mr. Mouris who did the actual "estimating
                                     “estimating work"
                                                 work” and "negotiating"
                                                           “negotiating” with plaintiff's
                                                                              plaintiff’s insured

   plaintiff’s insured's
or plaintiff's insured’s representative, meaning NFA, the public adjuster. (Plf's
                                                                           (Plf’s Ex. B at 13 and

        Plf’s Ex. C at pp. 17-18.) Mr. Vaughn simply conveyed to plaintiff whatever information
47, and Plf's

he received from Mr. Mouris. For some issues, Mr. Mouris lacked sufficient expertise and required

input from an engineer. (Plf's
                        (Plf’s Ex. A at PL000380 and PL000386.) Mr. Vaughn is unfamiliar with

the details of Mr. Mouris's
                   Mouris’s work, including with respect to changes in Mr. Mouris's
                                                                           Mouris’s estimates and

                          (Plf’s Ex. B at 106 and Plf's
concerning code upgrades. (elf's                  Plf’s Ex. C at 11-12.) Permitting Mr. Vaughn

               “expert” at trial, when his opinions will not be his own, but rather those of Mr.
to serve as an "expert"

Mouris and/or the engineer who assisted Mr. Mouris, presents insurmountable evidentiary hurdles

of foundation and hearsay. Mr. Vaughn would be testifying to estimates he did not prepare and

based on out of court statements of Mr. Mouris, the engineer relied upon by Mr. Mouris, and

perhaps others.

       Second, even if those evidentiary issues could somehow be addressed by plaintiff, Mr.

Vaughn’s deposition shows he lacks the knowledge to serve as a damages expert given the facts
Vaughn's

of this case. Mr. Vaughn lacks the expertise to testify regarding code upgrade issues -- the extent

of his knowledge of codes is that "they're
                                  “they’re always changing.” (Plf’s Ex. B at 28.) He lacks
                                                  changing." (Plf's

knowledge of the capabilities of the Xactimate software employed by Mr. Mouris to prepare the

                                               (Plf’s Ex. B at p. 72.) And he lacks an understanding
estimates that were used to negotiate a price. (elf's

of why the post fire construction work was significantly delayed. For example, in his sixth report,

dated October 15, 2019, more than 6 months after the date of the fire, Mr. Vaughn reported to



                                                13
                                                13
    Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 16 of 20




           “For what ever [sic] reason the structure is still under repair."
plaintiff: "For                                                     repair.” (elf's
                                                                             (Plf’s Ex. A at PL000388.)

Similarly, even at his fact deposition, when he had the benefit of looking back on the entire claim,

he was at a loss why cleaning costs were part of claimed damages. (Plf
                                                                  (Plf’ss Ex. B at p. 66: "Honestly,
                                                                                          “Honestly,

I don't
  don’t know. I mean, I don't
                        don’t know what cleaning you would do on a fire loss.")
                                                                        loss.”)

        Mr. Vaughn was not timely disclosed, lacks personal knowledge of the facts and opinions

to which he would have to testify as an expert at trial, and lacks the expertise necessary to give

helpful opinions at trial. Given all that, the Court should not grant plaintiff leave to designate Mr.

Vaughn as a damages expert.

                                              POINT IV
             DEFENDANT DOES NOT CHALLENGE ONLY A PORTION OF
                          PLAINTIFF’S
                          PLAINTIFF'S DAMAGES

        Plaintiff wrongly asserts that defendant challenges only a portion of plaintiff's
                                                                              plaintiff’s damages.

     plaintiff’s memorandum of law at page 10.) First, defendant, by its motion for summary
(See plaintiff's

judgment on the issue of damages, clearly challenges plaintiff's
                                                     plaintiff’s entire case, including all damages

plaintiff may be claiming. Second, the damages expert disclosed by defendant, D.J. Estep, limited

his analysis to what had been factually disclosed -- the Sedgwick reports concerning what plaintiff

paid its insured following the settlement negotiation process. (See B. Casey 12/29/20 dec. at par.

               Defendant’s 12/29/20 Statement of Material Facts at par. 17, 19, 20, 21, and 31.)
14 and 15; and Defendant's

As plaintiff made no disclosure of an expert report detailing the cost of restoration of the apartment

building to its pre-fire status, Mr. Estep had nothing of the sort to assess or dispute. Plaintiff should

not be permitted to blame Mr. Estep for its failure to serve expert disclosure concerning damages.




                                                   14
                                                   14
    Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 17 of 20




                                             POINT V
     THE CROSS MOTION SHOULD BE DENIED BECAUSE THE CHALLENGED
       EXPERT REPORT IS A SUPPLEMENTAL, NOT REBUTTAL, REPORT

       Plaintiff’s cross motion to strike Dr. McAllister's
       Plaintiff's                            McAllister’s Supplemental Report, by characterizing

        “rebuttal report,”
it as a "rebuttal report," should be denied. Plaintiff provides the Supplemental Report to the Court,

but makes no analysis of it. The substance of the report shows it is a Supplemental Report, as

contemplated by FRCP 26 and, given its disclosure on December 30, 2020, was actually served

early and cannot be considered a late disclosure.

           McAllister’s report, which is titled "Supplemental
       Dr. McAllister's                         “Supplemental Report,"
                                                              Report,” makes clear that its purpose

is to address three discovery items created after Dr. McAllister's
                                                      McAllister’s initial report, and in particular

                 Vieau’s rebuttal report, Mr. Vieau's
referring to Mr. Vieau's                      Vieau’s deposition transcript, and plaintiff's
                                                                                 plaintiff’s response

   defendant’s post deposition discovery demands. The first purpose of the Supplemental Report
to defendant's

is to address the baseless, speculative claim made by Mr. Vieau in his rebuttal report and his

                          “potting soil"
deposition testimony that "potting soil” or "peat
                                            “peat moss"
                                                  moss” might somehow have been involved in the

ignition of the fire. (See Plf
                           Plf’ss Ex. D at pp. 2-8 and 16.) The second purpose of the Supplemental

Report was to address the location of a plastic planter, as identified by Mr. Vieau for the first time

                                      Plf’ss Ex. D at pp. 8-16.)
during his deposition testimony. (See Plf

           McAllister’s Supplemental Report required her to review and assess not only Mr.
       Dr. McAllister's

Vieau’s rebuttal report, which was disclosed to defense counsel on October 19, 2020, but also
Vieau's

    Vieau’s deposition transcript, consisting of approximately 167 pages of testimony, which was
Mr. Vieau's

not received by defense counsel from the stenographer until November 1, 2020, as well as

plaintiff’s response to defendant's
plaintiff's             defendant’s post deposition discovery demands to plaintiff, which plaintiff

served November 16, 2020. (See B. Casey dec. dated February 2, 2021, at par. 5.) Plaintiff's
                                                                                 Plaintiff’s

November 16, 2020 response to defendant's
                              defendant’s post deposition request to produce is particularly


                                                 15
                                                 15
    Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 18 of 20




significant. The post-deposition discovery request, served by defendant November 2, 2020, which

sought file materials that Mr. Vieau failed to bring with him to his deposition on October 20, 2020,

became necessary because Mr. Vieau did not produce his entire file at the time of his deposition.

(See B. Casey dec. dated February 2, 2021, at par. 5, Ex. D thereto.) Plaintiffs
                                                                      Plaintiff’s response to the

post deposition demand produced documents from Mr. Vieau's
                                                   Vieau’s file that he had not produced at the

time of his deposition, including fire scene diagrams, sketches, and his handwritten notes. (See B.

Casey dec. dated February 2, 2021, at par. 5, Ex. E thereto.) Dr. McAllister was deposed on

                       Plf’s Ex. H), before service of plaintiffs
November 11, 2020 (see Plf's                           plaintiff’s response to defendant’s
                                                                               defendant's post

deposition request. So Dr. McAllister, as of the date of her deposition, had not yet received all the

materials that became the subject of her December 15, 2020 Supplemental Report, because some

of those materials, namely those materials produced by plaintiff on November 16, 2020, had not

yet been disclosed.

       FRCP 26(a)(2)(E) requires parties to supplement previously served expert disclosure: "The
                                                                                            “The

                                                                   26(e).” FRCP 26(e) provides:
parties must supplement these disclosures when required under Rule 26(e)."

                         party who has made a disclosure under Rule 26(a) -- or who has
       (1) In General. A party

       responded to an interrogatory, request for production, or request for

       admission -- must supplement or correct its disclosure or response:

       (A) in a timely manner if the party learns that in some material respect the

       disclosure or response is incomplete or incorrect, and if
                                                              if the additional or

       corrective information has not otherwise been made known to the other parties
                                                                             parties

       during the discovery process
                            process or in writing;

       ***
       ***




                                                 16
                                                 16
    Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 19 of 20




       (2) Expert Witness. For an expert …
                                         ... additions or changes to this information must

       be disclosed by the time the party's
                                    party's pretrial
                                            pretrial disclosures under Rule 26(a)(3) are

       due. (emphasis added)

                                                                                         “must be
FRCP 26(a)(3) requires that pretrial disclosures, unless otherwise ordered by the Court, "must

made at least 30 days before trial."
                             trial.”

           McAllister’s Supplemental Report addresses only those limited issues raised by the
       Dr. McAllister's

                                                                  McAllister’s initial report was
new materials generated and disclosed by plaintiff well after Dr. McAllister's

issued and, with respect to the portions of Mr. Vieau's
                                                Vieau’s file not produced at the time of his

deposition, even after Dr. McAllister's
                           McAllister’s deposition. Dr. McAllister's
                                                        McAllister’s December 15, 2020 report

makes clear she had more to say based on the new information. Dr. McAllister, in her December

15, 2020 report, made analysis of and commented upon those new materials, which calls for

supplemental expert disclosure under the Rules, so that her opinions would be complete and fully

disclosed.

       Plaintiff in this matter received timely disclosure of Dr. McAllister's
                                                                  McAllister’s original report and

then deposed Dr. McAllister. Plaintiff thereafter received early disclosure of Dr. McAllister's
                                                                                   McAllister’s

Supplemental Report, as that report was disclosed well before the FRCP 26(a)(3) deadline of 30

                     Plaintiff’s cross motion, thus, essentially complains of too much, too soon
days prior to trial. Plaintiff's

expert disclosure. There has been no violation by defendant of any Rule or Court Order and,

accordingly, plaintiff's
             plaintiff’s cross motion should be denied.

                                       RELIEF REQUESTED

       Defendant respectfully requests that the Court grant her motion to preclude plaintiff from

introducing expert evidence on the issue of damages and, upon preclusion, grant summary

judgment dismissing the complaint with prejudice, deny plaintiff's
                                                       plaintiff’s cross motion in its entirety, and

provide such further relief as deemed just.
                                                17
                                                17
   Case 1:19-cv-01456-DNH-DJS Document 29-7 Filed 02/02/21 Page 20 of 20




DATED: February 2, 2021                  CABANISS CASEY LLP

                                          Brian D. Casey
                                                Brian D. Casey
                                                Bar Roll # 509962
                                                   for Defendant
                                         Attorneysfor
                                         Kathleen Burke Barker
                                         4 Tower Place, Suite 100
                                         Albany, New York 12203
                                         Phone (518) 621-4407
                                         Fax (518) 407-5644
                                         Email: brian@cabanisscasey.com




                                    18
                                    18
